 

Exhibit 10.1

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 17, 2014 (the “Effective Date”) by and between Sha-Chelle Manning (the
“Seller”) and Astrotech Corporation, a Washington company (the “Company”).

 

recitals

 

WHEREAS, the Seller wishes to transfer and sell, and the Company wishes to
purchase, 100,000 shares (the “Shares”) of the common stock, no par value, of
the Company (“Common Stock”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, intending to be legally bound hereby, the parties
hereto agree as follows:

 

AGREEMENT

 

1.          Purchase and Sale.  Subject to the terms and conditions of this
Agreement, the Seller hereby agrees to sell to the Company, and the Company
hereby agrees to purchase from the Seller, the Shares at a price per Share equal
to the closing price of the Common Stock on the NASDAQ Capital Market on the
Closing Date (as defined below) (the “Per Share Purchase Price”).

 

2.           Closing.

 

2.1           The closing of the purchase and sale of the Shares (the “Closing”)
shall take place remotely via the exchange of documents and signatures on the
Effective Date or at such later date as the parties may agree (the date of the
Closing is hereinafter referred to as the “Closing Date”). On the Closing Date,
the Company will pay, by wire transfer of immediately available funds to an
account designated by the Seller at least one business day prior to the Closing
Date, an amount equal to the product of (x) the number of Shares and (y) the Per
Share Purchase Price.

 

2.2           On or before the Closing Date, the Seller shall deliver to the
Company a spousal consent in the form set forth in Exhibit A hereto duly
executed by the Seller’s spouse and consenting to the transactions contemplated
by this Agreement (including, without limitation, the sale of the Shares to the
Company in accordance with Section 1).

 

2.3           If the Shares are certificated, on the Closing Date (or as soon as
practicable thereafter), the Seller will deliver (or cause to be delivered) to
the Company, against receipt of the aggregate purchase price in accordance with
Section 2.1, a share certificate of the Company for the Shares.

 

3.           Representations and Warranties of the Company.  The Company
represents and warrants to the Seller as of the date hereof and as of the
Closing Date as follows:

 



 

 

 

(a) Authorization, etc.  The Company has full corporate power and authority to
execute and deliver this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company. Assuming the due execution of this Agreement by the Seller, this
Agreement constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except that (i) such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(b) No Conflict.  The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby will not (i)
violate any law applicable to the Company or (ii) conflict with, violate or
constitute a breach or default under any material agreement as to which the
Company is a party or require the consent of any third party.

 

4.           Representations and Warranties of the Seller.  The Seller
represents and warrants to the Company as of the date hereof and as of the
Closing Date as follows:

 

(a) Ownership.  The Seller is (and will be immediately prior to the Closing) the
sole beneficial owner of the Shares, free and clear of any liens, claims or
encumbrances. The Seller has (and will have immediately prior to the Closing)
good and marketable title to the Shares and the right and authority to transfer
the Shares to the Company pursuant to this Agreement.  Upon the consummation of
the transactions contemplated hereby on the Closing Date, the Seller will have
transferred to the Company, and the Company will have acquired, good and valid
title to the Shares, free and clear of all liens, claims and encumbrances.

 

(b) Authorization, etc.  The Seller has full personal power, competence,
capacity and authority to execute and deliver this Agreement and to carry out
the transactions contemplated hereby, and the spousal consent required has been
(or will be prior to the Closing) delivered in the form of Exhibit A hereto.
This Agreement has been duly executed and delivered by the Seller. Assuming the
due execution of this Agreement by the Company, this Agreement constitutes a
valid and binding agreement of the Seller, enforceable against the Seller in
accordance with its terms, except that (i) such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(c) No Conflict.  The execution and delivery of this Agreement by the Seller and
the consummation of the transactions contemplated hereby will not (i) violate
any law applicable to the Seller or (ii) conflict with, violate or constitute a
breach or default under any material agreement as to which the Seller is a party
or to which the Shares are subject or require the consent of any third party.

 

(d) Sophistication.  The Seller (i) has such knowledge and experience in
financial

 



-2-

 

 

and business matters as to be capable of evaluating the merits, risks and
suitability of the sale of the Shares and (ii) is consummating the sale of the
Shares with a full understanding of all of the terms, conditions and risks and
willingly assumes those terms, conditions and risks. The Seller has evaluated
the merits and risks of the sale of the Shares based exclusively on her own
independent review and consultations with such investment, legal, tax,
accounting and other advisers as the Seller has deemed necessary. The Seller has
made her own decision concerning the sale of the Shares without reliance on any
representation or warranty of, or advice from, the Company or any of its
employees or agents.

 

(f) Information.  Neither the Company nor any of its employees or agents has
been requested to or has provided the Seller with any information or advice with
respect to the Shares nor is such information or advice necessary or desired.
The Seller acknowledges and understands that, notwithstanding the fact that the
Seller is a member of the Board of Directors of the Company, the Company may
still possess material nonpublic information regarding the Company not known to
the Seller that may impact the value of the Shares (the “Information”), and that
the Company is not disclosing the Information to the Seller. The Seller
understands, based on her experience, the disadvantage to which she is subject
due to the disparity of information between the Seller and the Company.
Notwithstanding such disparity, the Seller has deemed it appropriate to enter
into this Agreement and to consummate the sale of the Shares to the Company. The
Seller agrees that the Company shall have no liability to the Seller whatsoever
due to or in connection with the Company’s use or non-disclosure of the
Information or otherwise as a result of the sale of the Shares to the Company,
and the Seller hereby irrevocably waives any claim that she might have based on
the failure of the Company to disclose the Information.

 

(g) Reliance.  The Seller acknowledges that (i) the Company is relying on the
Seller’s representations, warranties, acknowledgments and agreements in this
Agreement as a condition to proceeding with the purchase of the Shares and (ii)
without such representations, warranties and agreements, the Company would not
enter into this Agreement or engage in the purchase of the Shares.

 

5.          Legal Fees and Costs.  In the event of any disputes or controversies
arising from this Agreement or its interpretation, the party or parties
prevailing in a court of competent jurisdiction, or receiving a settlement
payment, will be entitled to receive reasonable legal fees and related costs and
expenses.

 

6.          Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement.

 

7.          Survival.  All representations, warranties and covenants contained
in this Agreement shall survive indefinitely.

 

8.          Publicity.  Except as may be required by applicable law or any rule
or regulation to which the Seller is subject, the Seller hereto agrees that no
public announcement or other publicity regarding the transactions referred to
herein shall be made by the Seller without the consent of the Company (it being
understood that the Company shall not be subject to any such restriction).

 



-3-

 

 

9.          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York, without giving effect to principles of conflicts of law.

 

10.        Entire Agreement; Severability.  Except as expressly set forth
herein, this Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and merges all prior discussions
between them. In case any one or more of the provisions contained in this
Agreement or in any instrument contemplated hereby, or any application thereof,
shall be invalid, illegal or unenforceable in any respect, under the laws of any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein, and any other application thereof,
shall not in any way be affected or impaired thereby or under the laws of any
other jurisdiction.

 

11.        Further Assurances.  The Seller agrees to take, or cause to be taken,
from and after the Closing Date, such further actions to execute, deliver and
file, or cause to be executed, delivered and filed, such further documents and
instruments as may be necessary in order to fully effectuate the purposes, terms
and conditions of this Agreement, and the Seller hereby agrees to cooperate
fully in any such actions as the Company shall request.

 

12.        Amendment.  No modification, waiver or amendment of this Agreement
shall be effective unless in writing signed by the parties hereto.

 

13.        Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient when delivered personally, sent by fax
(as evidenced by the sender’s confirmation of transmission), sent by electronic
mail (as evidenced by the recipient’s confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party’s address as set forth on the signature page hereto or subsequently
modified by written notice and, with respect to the Company, with a copy to
Sheppard, Mullin, Richter & Hampton LLP, 30 Rockefeller Plaza, New York, New
York 10112, Attention: John Hempill.

 

14.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

15.        Successors and Assigns; Third Party Beneficiaries.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

[Signature page follows]

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

  SELLER:           SHA-CHELLE MANNING           /s/Sha-Chelle Manning    
(Signature)           Address:                    

 

  COMPANY:       ASTROTECH CORPORATION           By:  /s/Eric Stober       Name:
Eric Stober       Title:   Chief Financial Officer         Address:       401
Congress Ave., Suite 1650   Austin, Texas 78701

 

 

 

 

EXHIBIT A

 

FORM OF SPOUSAL CONSENT

 

The undersigned is the spouse of Sha-Chelle Manning, and acknowledges that he
has read that certain Stock Purchase Agreement (the “Agreement”), dated as of
November 17, 2014, by and among Sha-Chelle Manning (the “Seller”) and Astrotech
Corporation, a Washington company (the “Company”), and understands its
provisions. The undersigned is aware that by the provisions of the Agreement, he
and his spouse have agreed to sell certain shares of common stock of the
Company, including any community property interest or quasi-community property
interest therein, in accordance with the terms and provisions of the Agreement.
The undersigned hereby expressly approves of and agrees to be bound by the
provisions of the Agreement in its entirety and agrees not to take any action at
any time that might interfere with the transactions contemplated by the
Agreement.

 

Date:  November __, 2014   By:           Name:  

 



 

